Citation Nr: 0029464	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans' Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
service connection for PTSD.

A hearing was held on July 2000, in St. Petersburg, Florida, 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991).


REMAND

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA's 
schedule for rating disabilities, § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Where, however, VA determines 
that the veteran did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f), West v. Brown, 7 Vet. App. 70, 76 
(1994).

In light of the contentions advanced concerning the instant 
claim, as well as the above-noted law, further development 
must be taken in this case in order for VA to fulfill its 
statutory duty to assist the veteran in developing the facts 
pertinent to this claim.  In this respect, attention is 
directed to the holding of the Court of Appeals for Veterans 
Claims in Cohen that where, as in this case, the RO was in 
doubt as to the sufficiency of the veteran's claimed 
stressors, fulfillment of the statutory duty to assist 
requires that VA attempt to verify the reported stressors.  
Cohen at 148-49.  

Although the RO stated in a September 1999 Statement of the 
Case that the veteran had not provided sufficient detail with 
respect to his alleged inservice stressors to justify 
verification of the stressors, the veteran subsequently 
presented additional testimony in this regard at a hearing 
before a member of the Board in July 2000.  He also presented 
photographs of a dead Vietnamese man whom he said he saw 
killed during the Tet Offensive in Vietnam.  

In July 2000 the veteran testified that he had been present 
in Vietnam during the Tet Offensive and had been subjected to 
a few mortar attacks, including one particularly bad 
incident.  In regard to this incident, he said that his unit 
(Military Police Division, 1st Logistical command, 25th 
Infantry Division, 1st Cavalry) was stationed right outside 
of Bien Hoa and that around November/December of 1969 or 
January of 1970, Vietnamese vendors got "mortared 
and...destroyed pretty bad" as they were setting up.  The 
veteran also said that he experienced a sapper attack and had 
to go out and drag in some bodies.  He further said that upon 
returning from "R and R" in late 1969 or early 1979, he 
learned that a friend in his unit by the name of "Chico" 
from Texas had lost his arm.

In light of these alleged stressors, this case must be 
referred back to the RO so that an attempt may be made by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to verify them.  Cohen, supra.  Prior to this 
referral, the RO should make one more attempt to obtain a 
more detailed account of the alleged stressors from the 
veteran, including specific names, dates, and location of 
assignments. 

Also at the July 2000 hearing the veteran testified that he 
continues to receive weekly counseling on a one-on-one basis 
at a VA medical center in St. Petersburg, Florida.  
Accordingly, the RO should ensure that the veteran's claims 
file is complete with respect to its containment of all 
relevant medical records, including up-to-date counseling 
records from the St. Petersburg VA medical facility.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the veteran should be afforded a thorough and 
contemporaneous PTSD examination so that a medical opinion 
can be obtained which addresses whether the veteran's current 
diagnosis of PTSD is a result of a verified stressor(s) from 
service.  Cohen, supra.  Before examining the veteran, the 
examiner must be provided with the veteran's claims file for 
review.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should request that the 
veteran provide the RO with information 
regarding any evidence of current or past 
treatment for his PTSD that has not 
already been made a part of the record.  
The RO should then obtain such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999), including the 
one-on-one counseling that he is 
receiving at the VA medical center in St. 
Petersburg, Florida.

2.  The veteran should be given another 
opportunity to provide any additional 
information regarding each of the claimed 
stressors, including the date, place, 
unit assignment and full name of his 
friend "Chico" who lost his arm in 
Vietnam.  The veteran should also be 
informed that it would be helpful for him 
to obtain corroborating statements from 
other servicemen who witnessed the 
claimed events.  Additionally, the 
veteran should be given the opportunity 
to supplement the record with any 
additional evidence he may have which 
supports his claim.

3.  Thereafter, the RO should send the 
veteran's claimed stressors, as well as 
his DD Form 214 and DA 20 to the USASCRUR 
for verification of the reported 
stressors.  In addition, the RO should 
utilize any additional resources 
available which might support the 
veteran's alleged stressors.

4.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR response, 
as to whether the veteran was exposed to 
a stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

5.  Upon completion of the above action, 
the veteran should be afforded another VA 
PTSD examination.  The examiner should 
express an opinion for the record on 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examining physician should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  All tests deemed appropriate by 
the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinion requested 
should be clearly set forth.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

6.  The RO should take adjudicatory 
action on the veteran's claim for service 
connection for PTSD.  If the benefit 
sought is denied, a Supplemental 
Statement of the Case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder shall be returned to this Board for 
further appellate review, if in order.  No action is required 
by the veteran until he receives further notice.  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 7 -


